Citation Nr: 1719521	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-06 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in July 2014, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The Veteran passed away in October 2014.  The RO granted the appellant's request for substitution in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the matter must be remanded for further development before a decision can be made on the merits.

Pursuant to the July 2014 Board remand, the Veteran was provided an October 2014 VA medical opinion to determine the etiology of his current back disabilities.  The examiner was asked to identify any current back disability, determine whether any back disability pre-existed service and was potentially aggravated by service, and to state whether it was at least as likely as not any of the Veteran's current back disabilities were onset in service or were otherwise related to service.  

The VA examiner's opinion stated that it was much less likely than not that the Veteran's current back problems, diagnosed as cauda equina syndrome and lumbar spondylosis, were related to his lumbosacral strain that occurred in July 1954.  However, the VA examiner's rationale was that the Veteran's back x-rays from 1954 only had mild findings "which did not cause" his current disabilities.  The examiner further stated that there was no significant support for a severe chronic back problem in the service treatment records.

When providing a VA opinion, the opinion must be supported by adequate rationale.  The examiner's rationale in this matter is not adequate as it does not indicate how the Veteran's mild findings in service, and lack of a chronic condition in service, are not etiologically related to his current conditions, and only offers a conclusory opinion.  For the above stated reasons, the October 2010 opinion is inadequate and the matter must be remanded to the AOJ to obtain an adequate opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the VA examiner who provided the October 2014 opinion, or a suitable substitute.  The examiner should review the entire record to include a copy of this Remand.  After such review, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back conditions were present in service, caused by service, or otherwise etiologically related to service.  The examiner must provide a complete medical rationale as to any conclusion reached.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

2.  Readjudicate the issue(s) remaining on appeal. If any benefit sought is not granted, then furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




